The State o




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2015

                                       No. 04-14-00709-CR

                                 Francisco Javier GONZALEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR9697
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
       The appellee’s brief was filed in this appeal on July 20, 2015. On July 23, 2015,
appellant’s first motion for an extension of time to file a reply brief was granted, and appellant’s
reply brief was due to be filed by August 3, 2015. On August 2, 2015, appellant filed a second
motion requesting an additional extension of time to file the reply brief. The motion is
GRANTED. Appellant’s reply brief must be filed no later than August 17, 2015. NO
FURTHER EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court